           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT KONIKOWSKI and,
TARA KONIKOWSKI,
husband and wife,                       CIVIL ACTION NO. 3:15-cv-02001

           Plaintiffs,

           v.                           (SAPORITO, M.J.)

SPECIALTY RETAILERS, INC. and
MAVERICK COMPANIES, INC. and
SUNRISE OF MYRTLE BEACH,
INC. D/B/A SUNRISE CARPETS,

           Defendants.

                                ORDER

     AND NOW, this 3rd day of May 2019, for the reasons stated in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

the motion for reconsideration (Doc. 66) filed by the defendant, Specialty

Retailers, Inc., is GRANTED.

     IT IS FURTHER ORDERED that our order (Doc. 64) denying the

motion for summary judgment filed by Specialty Retailers is VACATED

and by this order the motion for summary judgment (Doc. 56) is

GRANTED as to the issue of entitlement of attorney’s fees and costs only,

the amount, if any, shall be determined in a separate proceeding.


                                    1
     IT IS FURTHER ORDERED that a telephone conference with

counsel to discuss the scheduling of this matter for a hearing is set for

Wednesday, May 8, 2019, at 10:00 a.m. The court shall initiate the call.



                                        s/Joseph F. Saporito, Jr.
                                        JOSEPH F. SAPORITO, JR.
                                        U.S. Magistrate Judge

Dated: May 3, 2019




                                    2
